Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 2-6, filed 11/17/2020, with respect to claims 1-10 and 12-19 have been fully considered and are persuasive.  The rejection of claims 1-10 and 12-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method of manufacturing a light emitting device comprising:
“applying a second slurry comprising second nano-particles dispersed in a second solvent on the first film to dispose a second film of aggregated second nano-particles on the first film, the second nano-particles having a second refractive index being smaller than the first refractive index of the first nano-particles;
repeating the disposing of the first film and the second film to dispose the multilayer film having a predetermined number of layered films on the light-transmissive member and having the first film as its uppermost layer”.



Regarding claim 4: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method of manufacturing a light emitting device comprising:
“repeating the disposing of the first film and the second film to dispose the multilayer film having a predetermined number of layered films on the light-transmissive member;
before the step of disposing the multilayer film, causing the light emitting element to emit light and measuring chromaticity of the emitted light; and
in the step of disposing the multilayer film, determining a number of the first films and the second films to be layered or determining a thickness of at least one film of the first films and the second films, based on the chromaticity”.

Regarding claim 18: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method of manufacturing a light emitting device comprising:
“repeating the disposing of the first film and the second film to dispose the multilayer film having a predetermined number of layered films on the light-transmissive member and having the first film as its uppermost layer,
wherein in the step of disposing the multilayer film, after applying the first slurry, the first solvent is removed to form the first film, and 


Regarding claim 19: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method of manufacturing a light emitting device comprising:
“repeating the disposing of the first film and the second film to dispose the multilayer film having a predetermined number of layered films on the light-transmissive member and having the first film as its uppermost layer,
wherein in the step of disposing the multilayer film, after applying the second slurry, the second solvent is removed to form the second film, and
wherein a volume ratio of the second nano-particles relative to the second film is 50% or more”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826